Case: 18-40503      Document: 00514786073         Page: 1    Date Filed: 01/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals

                                    No. 18-40503
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                     January 8, 2019
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

ALFREDO MARIO ALBERTO RUIZESPARZA NAVARRETTE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:17-CR-803-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Alfredo Mario Alberto Ruizesparza Navarrette appeals his guilty plea
convictions for (1) conspiracy to import one kilogram or more of heroin and 50
grams or more of methamphetamine or 500 grams or more of a mixture or
substance containing methamphetamine and (2) importation of one kilogram
or more of heroin and 50 grams or more of methamphetamine or 500 grams or
more of a mixture or substance containing methamphetamine. He argues that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40503    Document: 00514786073    Page: 2   Date Filed: 01/08/2019


                                No. 18-40503

the factual basis for his guilty plea was insufficient because the Government
did not prove that he knew the type and quantity of the controlled substances
involved in his offenses.
      As Navarrette concedes, his argument is foreclosed by United States v.
Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009). There, we held that Flores-
Figueroa v. United States, 556 U.S. 646 (2009), did not overturn United States
v. Gamez-Gonzalez, 319 F.3d 695 (5th Cir. 2003), and that the Government is
not required to prove knowledge of the drug type and quantity as an element
of a 21 U.S.C. § 841 drug trafficking offense. In unpublished opinions, other
panels of this Court have applied that reasoning to 21 U.S.C. § 846 drug
conspiracy charges and the substantive drug importation statutes at issue
here, namely 21 U.S.C. §§ 952(a) and 960(a). See United States v. Winston, 355
F. App’x 822 (5th Cir. 2009); United States v. Zuniga-Martinez, 512 F. App’x
428 (5th Cir. 2013). We agree with the analysis of those opinions.
      Thus, the Government was not required to prove that Navarrette knew
the type and quantity of the controlled substances involved in his conspiracy
and substantive drug importation offenses.
      Navarrette’s motion for summary disposition is GRANTED, and the
district court’s judgment is AFFIRMED.




                                      2